 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18208 Page 1 of 9

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAMS & COCHRANE, LLP, et al.,                   Case No.: 17cv1436-GPC (MSB)
12                                     Plaintiffs,
                                                         ORDER REGARDING JOINT MOTION FOR
13   v.                                                  DETERMINATION OF DISCOVERY
                                                         DISPUTE
14   QUECHAN TRIBE OF THE FORT YUMA
                                                         [ECF No. 288]
     INDIAN RESERVATION, et al.,
15
                                    Defendants.
16
17   AND ALL RELATED COUNTER CLAIMS

18
19         Before the Court is a Joint Motion for Determination of Discovery Dispute filed by
20   Plaintiff Williams & Cochrane (“Plaintiff”) and Defendants Robert Rosette, Rosette &
21   Associates, and Rosette, LLP (“Rosette Defendants”) (collectively, “the Parties”), on April
22   23, 2020. (ECF No. 288.) Rosette Defendants seek an order from the Court compelling
23   responses to Interrogatory Nos. 16–19. For the reasons set forth below, the Court
24   GRANTS Rosette Defendants’ motion to compel.
25                                     I.     BACKGROUND
26         At issue in the instant motion is Rosette Defendants’ Second Set of Interrogatories
27   served on Plaintiff on February 28, 2020. However, resolution of the instant dispute
28   hinges on the Court’s determination regarding whether the 15 interrogatories in Rosette
                                                     1
                                                                                17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18209 Page 2 of 9

1    Defendants’ First Set of Interrogatories contained discrete subparts that caused them to
2    exceed the statutory limit.
3          Rosette Defendants propounded their First Set of Interrogatories on October 9,
4    2019, consisting of 15 numbered interrogatories. Plaintiff objected to these
5    interrogatories, inter alia, stating that each interrogatory had multiple subparts with the
6    total exceeding the 25-interrogatory limit under the Federal Rule 33(a)(1). (ECF No. 288
7    at 13; ECF No. 289 at 1.) The parties met and conferred regarding this issue on
8    November 27, 2019. Unable to resolve their dispute, the parties placed a joint call to
9    the Court on December 2, 2019 and the Court held an informal, unscheduled discovery
10   conference to address the parties’ various discovery disputes with the Court for the first
11   time. (ECF No. 229 at 1.) After an extensive discussion with counsel wherein the parties
12   agreed to informal resolution of the disputes raised, the Court issued an Order
13   memorializing the agreements reached in the conference, including Plaintiff’s
14   agreement to provide supplemental responses to the Rosette Defendants written
15   discovery including “substantive responses to all of Mr. Rosette’s interrogatories.” (ECF
16   No. 241 at 2, ¶4.) Plaintiff complied with the agreement, maintaining its objection that
17   Rosette Defendants exceeded the number of allowed interrogatories. (ECF No. 288 at
18   15.) The Court did not make any ruling as to whether Rosette Defendants had met or
19   exceeded their limit of interrogatories.
20         Rosette Defendants served their Second Set of Interrogatories on February 28,
21   2020. Plaintiff responded on April 1, 2020, refusing to answer four new interrogatories
22   and reviving its objection that the Rosette Defendants exceeded the number of
23   allowable interrogatories under Federal Rules. The parties met and conferred by phone
24   call on April 13, 2020, but were unable to resolve their dispute. (ECF No. 288.)
25                                   II.    LEGAL STANDARD
26         “The party who resists discovery has the burden to show discovery should not be
27   allowed, and has the burden of clarifying, explaining, and supporting its objections.”
28   Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217 (C.D. Cal. 2009); see
                                                  2
                                                                                17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18210 Page 3 of 9

1    Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975) (requiring defendants “to
2    carry a heavy burden of showing why discovery was denied”); Bryant v. Ochoa, No.
3    07cv200-JM-PCL, 2009 WL 1390794, at *1 (S.D. Cal. May 14, 2009) (“The party seeking
4    to compel discovery has the burden of establishing that its request satisfies the
5    relevancy requirements of Rule 26(b)(1).”)
6           District courts have broad discretion to manage discovery. Hallett v. Morgan, 296
7    F.3d 732, 751 (9th Cir. 2002). Similarly, district courts have broad discretion to limit
8    discovery where the discovery sought is “unreasonably cumulative or duplicative, or can
9    be obtained from some other source that is more convenient, less burdensome, or less
10   expensive”; the requesting party has had ample opportunity to obtain discovery; or the
11   discovery sought is beyond the scope of Federal Rule of Civil Procedure 26(b)(1). Fed. R.
12   Civ. P. 26(b)(2)(C).
13          An interrogatory may relate to any matter that may be inquired of under Rule
14   26(b). Fed. R. Civ. P. 33(a)(2). The responding party must answer each interrogatory by
15   stating the appropriate objection(s) with specificity or, to the extent the interrogatory is
16   not objected to, by “answer[ing] separately and fully in writing under oath.” Rule 33(b).
17   The responding party has the option in certain circumstances to answer an interrogatory
18   by specifying responsive records and making those records available to the interrogating
19   party. Fed. R. Civ. P. 33(d).
20                                       III.   DISCUSSION
21   A.     Timeliness
22          In the instant motion, Plaintiff argues that Rosette Defendants request to compel
23   responses was not timely filed.
24          The Court requires that the parties bring any discovery dispute to its attention no
25   later than 30 days after the date upon which the event giving rise to the dispute
26   occurred. Hon. Michael S. Berg, Civil Chamber Rules at IV.C-D. For written discovery,
27   the event giving rise to the discovery dispute is the date of service of the response, not
28   the date on which counsel reach an impasse in meet and confer efforts. If the dispute
                                                   3
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18211 Page 4 of 9

1    concerns written discovery requests (e.g. interrogatories, requests for production) and a
2    party will be moving to compel or moving for a protective order, the parties shall submit
3    a “Joint Motion for Determination of Discovery Dispute.”
4          Under the heading “Super Stale,” Plaintiff argues that because Rosette
5    Defendants knew of Plaintiff’s present objection in November and December of 2019, it
6    was incumbent on Rosette Defendants to “either raise the issue via joint motion or note
7    it needed to file a motion under Rule 33(a)(1) before the close of written discovery to
8    obtain the Court’s permission to serve additional interrogatories.” (ECF No. 288 at 16.)
9    Plaintiff cites no authority for the mandate it seeks to impose of Rosette Defendants.
10   However, the Court notes that since the Plaintiff agreed to supplement its responses to
11   the First Set of Interrogatories despite its objections, there was no need for Rosette
12   Defendants to file a joint motion to determine a discovery dispute in relation to those
13   interrogatories. Had Rosette Defendants filed such a motion it would likely have been
14   denied. By agreeing to amend its responses to the First Set of Interrogatories, Plaintiff
15   rendered any opposition to the propounded interrogatories moot. Since the Court did
16   not determine that Rosette Defendants had exceeded the permissible number of
17   interrogatories, Rosette Defendants were not obligated to file a motion for leave to file
18   additional interrogatories based solely on Plaintiff’s earlier objection. Accordingly, the
19   Court finds the instant motion timely filed.
20   B.    Adequacy of Meet and Confer
21         Next, under the heading “Premature,” Plaintiff asserts that the meet and confer
22   process was not completed because Rosette Defendants served their draft of the instant
23   motion on Plaintiff prior to all issues being fully discussed by the parties. (Id. at 16.)
24   Plaintiff indicates that during a phone call on April 15, 2020, two days after an initial call
25   where counsel for Rosette Defendants had provided authority for their position,
26   Plaintiff’s counsel explained that he disagreed with her interpretation of case law and
27   would like to discuss the issue again before engaging in motion practice. (Id. at 17.)
28
                                                    4
                                                                                    17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18212 Page 5 of 9

1    Rosette Defendants sent the proposed motion without further discussion shortly
2    thereafter. (Id.)
3          Although the parties are required to engage in the meet and confer process prior
4    to filing a joint discovery motion, the exact duration or style of meet and confer is not
5    specified. The Court agrees with Plaintiff that the process should not be perfunctory
6    and should involve a good faith discussion of all issues with the goal of resolving
7    disputes without judicial intervention. Here, the parties discussed the issues in some
8    capacity on two separate phone calls, counsel for Rosette Defendants provided case law
9    and counsel for Plaintiff stated his disagreement with that case law. The Court is not
10   persuaded that the meet and confer was inadequate, and finds it unlikely that further
11   meet and confer would have resulted in a different conclusion. The Court finds that the
12   meet and confer requirement was satisfied.
13   C.    Whether Rosette Defendants Exceeded 25 Interrogatories with their First Set
14         Rosette Defendants seek to compel responses to Interrogatory Numbers 16
15   through 19. Plaintiff refused to provide responses to these interrogatories because it
16   claims Rosette Defendants already exceeded the limit imposed by the Federal Rules
17   with their first set of interrogatories. (ECF No. 288 at 17–19.) First, Plaintiff alleges that
18   eight contention interrogatories requesting supporting “facts, documents, and
19   communications,” should each count as three interrogatories. (Id. at 18.) Next, Plaintiff
20   argues on other bases that Interrogatories 3, 5, and 14, contain between three and six
21   discrete subparts. To rule on the instant motion, the Court must evaluate Plaintiff’s
22   arguments about Defendant’s first set of interrogatories in turn.
23         “Unless otherwise stipulated or ordered by the court, a party may serve on any
24   other party no more than 25 written interrogatories, including all discrete subparts.”
25   Fed. R. Civ. P. 33(a)(1). Although Rule 33(a) states that “discrete subparts” should be
26   counted as separate interrogatories, it does not define that term. Safeco Ins. Co. of Am.
27   v. Rawstron, 181 F.R.D. 441, 442–43 (C.D. Cal. 1998) (noting that the extensive use of
28   subparts could defeat the purpose of the numerical limit contained in Rule 33(a) by
                                                    5
                                                                                   17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18213 Page 6 of 9

1    rendering it meaningless, while also recognizing that if all subparts count as separate
2    interrogatories, the use of interrogatories might be unduly restricted). However,
3    “courts generally agree that ‘interrogatory subparts are to be counted as one
4    interrogatory . . . if they are logically or factually subsumed within and necessarily
5    related to the primary question.’” Trevino v. ACB Am., Inc., 232 F.R.D. 612, 614 (N.D. Cal.
6    2006) (quoting Safeco, 181 F.R.D. at 445); see Montgomery v. Wal-Mart Stores, Inc., No.
7    12cv3057-JLS-DHB, 2015 WL 11233384, at *3 (S.D. Cal. July 17, 2015); Makaeff v. Trump
8    Univ., LLC, No. 10cv940-GPC-WVG, 2014 WL 3490356, at *4 (S.D. Cal. July 11, 2014).
9    “Subparts asking for facts, documents, and witnesses relating to a primary contention or
10   allegation are logically or factually related, and thus should be construed as subsumed in
11   the primary question.” Synopsys, Inc. v. ATopTech, Inc, 319 F.R.D. 293, 297 (N.D. Cal.
12   2016).
13         1.     Interrogatories seeking “facts, documents and communications” -
14                Interrogatory Nos. 1, 3, 8-13:
15         Regarding these interrogatories, Plaintiff argues that each interrogatory that asks
16   Plaintiff to identify “facts, documents, and communications,” should be counted as
17   three interrogatories. Rosette Defendants contend that each of their interrogatories
18   seeking “facts, documents, and communications” relates to a particular subject and
19   therefore contain no discrete subparts. The Court has reviewed the eight
20   interrogatories in question, which are repeated here:
21         Interrogatory Number 1 requests Plaintiff “[i]dentify all facts, documents and
22   communications that support [Plaintiff’s] contention that the Challenged Statement was
23   false.”
24         Interrogatory Number 3 requests Plaintiff “[i]dentify all facts, documents and
25   communications that support [Plaintiff’s] contention that representatives of Quechan or
26   any other person reviewed and was deceived by the Challenged Statement.”
27         Interrogatory Number 8 requests Plaintiff “[i]dentify all facts, documents and
28
                                                   6
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18214 Page 7 of 9

1    communications that support [Plaintiff’s] contention that the State of California was
2    prepared to execute the draft compact that [Plaintiff] sent to The State of California on
3    June 21, 2017.”
4          Interrogatory Number 9 requests Plaintiff “[i]dentify all facts, documents and
5    communications that support [Plaintiff’s] contention that the California Gambling
6    Control Commission’s claims or potential claims relating to Quechan’s 2016 cessation of
7    revenue sharing payments under the 2007 Amendment were resolved prior to
8    [Plaintiff’s] termination by Quechan.”
9          Interrogatory Number 10 requests Plaintiff “[i]dentify all facts, documents and
10   communications that support [Plaintiff’s] contention that Councilmember White and
11   Robert A. Rosette were acquainted with one another before June 16, 2017.”
12         Interrogatory Number 11 requests Plaintiff “[i]dentify all facts, documents and
13   communications that support [Plaintiff’s] contention that Mr. Rosette emailed a version
14   of his biography containing the Challenged Statement to President Keeny Escalanti and
15   Councilmember White before June 16, 2017, and that Councilmember White and
16   President Escalanti were actually deceived by the Challenged Statement.”
17         Interrogatory Number 12 requests Plaintiff “[i]dentify all facts, documents and
18   communications that support [Plaintiff’s] contention that in paragraph 173 of the
19   Complaint that during a June 16, 2017 meeting with President Escalanti and
20   Councilmember White, Mr. Rosette stated that he ‘successfully litigated the Pauma
21   case, and then explained to Willie White and putative Quechan President Keeny
22   Escalanti that he could simply step in and take over the negotiations at the final
23   moment and thus try to enable Quechan to dodge its obligations under the Attorney-
24   Client Fee Agreement.’”
25         Interrogatory Number 13 requests Plaintiff “[i]dentify all facts, documents and
26   communications that support [Plaintiff’s] contention that Quechan’s decisions to
27   terminate [Plaintiff] and retain the Rosette Defendants were caused by the Challenged
28   Statement.”
                                                  7
                                                                                17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18215 Page 8 of 9

1          The Court has carefully reviewed each of these interrogatories and finds that each
2    one asks for details “concerning a common theme.” Synopsys, 319 F.R.D. at 294 (citing
3    8A Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and
4    Procedure § 2168.1, at 39–40 (3d ed. 2010)). Each of the subjects for which Rosette
5    Defendants seek the identification of supporting “facts, documents, and
6    communication” is a specific contention or allegation for Plaintiff’s case as
7    contemplated in Synopsys, such that the identification of support for those contentions
8    is “logically and factually subsumed and necessarily related to the primary question.”
9    The Court counts each of these interrogatories as one interrogatory. Safeco, 81 F.R.D.
10   at 445.
11         2.      Interrogatory Nos. 3 & 5:
12         According to Plaintiff, Interrogatory Numbers 3 and 5 each contain “potentially
13   four and six discreet [sic] subparts (putting aside the fact/document/communications
14   divisions).” However, Plaintiff does not articulate the reason for this assertion.
15         Interrogatory Number 3 requests Plaintiff “[i]dentify all facts, documents and
16   communications that support [Plaintiff’s] contention that representatives of Quechan or
17   any other person reviewed and was deceived by the Challenged Statement.” The Court
18   finds that this interrogatory seeks information regarding anyone Plaintiff contends was
19   deceived by the challenged statement. That Rosette Defendants specifically called out
20   Quechan does not make a discrete subpart since Quechan would be included within any
21   person. That Rosette Defendants asked about people who both reviewed and were
22   deceived does not create a discrete subpart, since one must have reviewed the
23   challenged statement to be deceived by it. The Court does not find any conceivable
24   reason to count this interrogatory as more than one.
25         Interrogatory Number 5 requests Plaintiff “[i]dentify all clients and potential
26   clients who [Plaintiff] allege[s] terminated [Plaintiff], did not hire [Plaintiff], or limited
27   [Plaintiff’s] work for them because of the Challenged Statement.” The interrogatory
28   asking for the identification of clients and potential clients terminating, not hiring, or
                                                     8
                                                                                     17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-DEB Document 305 Filed 05/27/20 PageID.18216 Page 9 of 9

1    limiting work for Plaintiff is logically related to the primary topic, loss of work due to the
2    challenged statement.
3          3.     Interrogatory No. 14:
4          Interrogatory Number 14 requests Plaintiff to “[i]dentify the factual basis for,
5    method of computation for, and amount of any and all damages that [Plaintiff] claim[s]
6    to have incurred as a result of any conduct by the Rosette Defendants alleged in the
7    Complaint.” Plaintiff contends this prompt asks for “at least three different things: (i)
8    the factual basis for, [(ii)] the method of computation of, and (iii) the amount of any
9    damages stemming from any conduct alleged in the complaint.”
10         The Court finds that all of the details requested here are subsumed within the
11   primary question of what damages Plaintiff is seeking from Rosette Defendants in this
12   lawsuit. See Synopsys, 319 F.R.D. at 298 (finding interrogatory asking responding party
13   to provide, for each accused instrumentality, “the number of units made, used, sold,
14   licensed, or offered for sale, the revenue realized, the cost of good sold, the profit
15   realized, and the person[] knowledgeable about [the party’s] response” was comprised
16   of subparts “subsumed within and necessarily related to the primary question.”).
17                                         IV.    CONCLUSION
18         The purpose of the limit on interrogatories is to ensure that discovery is
19   conducted in an efficient manner. Because the Court finds that each of the challenged
20   interrogatories from Rosette Defendants’ first set counted as just one interrogatory,
21   Plaintiff’s objection is OVERRULED and Rosette Defendants’ motion to compel is
22   GRANTED. The Court ORDERS Plaintiff to respond to Interrogatory Numbers 16 through
23   19 by June 9, 2020.
24         IT IS SO ORDERED.
25
     Dated: May 26, 2020
26
27
28
                                                   9
                                                                                   17cv1436-GPC (MSB)
